DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (herein “Taylor”; US Pub. No. 2018/0117425 A1) in view of Antonious (US Pat. No. 5,328,184).
Regarding claim 1, Taylor discloses a cavity back iron type golf club head (par. [0087]) comprising: a face portion; a back portion (Fig. 2); and at least one reinforcing portion that extends from an upper edge portion of the back portion toward a toe-side portion of a top line (Fig. 6, item 140 and pars. [0110] and [0115]; explicitly noting that the bar may “extend toward the toe portion”), wherein the at least one reinforcing portion includes a reinforcing portion having a lower end portion connected to the upper edge portion of the back portion (Fig. 6) and an upper end portion connected to the top line (Fig. 6).  It is noted that Taylor does not specifically disclose that the lower end portion and the upper end portion are arranged closer to a toe side than a face center in a toe-heel direction.  However, Taylor specifically discloses that the reinforcing portion, going from the bottom to the top, may be “angled or extend toward the toe” (par. [0115]) and that the reinforcing portion changes cg and MOI (pars. [0009] and [0017]).  In addition, Antonious discloses a similar cavity back iron with a reinforcing portion with a lower end portion and an upper end portion that are arranged closer to a toe side than a face center in a toe-heel direction (Figs. 7, reproduced below or Fig. 11: noting technically and inherently, anything to the right of the cg-line, which makes obvious the general location of the FC-line, would be the “toe side” as the FC-line divides the club between toe and heel side; so as long as the reinforcing bar is not on the FC-line, it is closer to the toe side than the FC).  Thus, it would have been obvious to one of ordinary skill in the art to modify 

    PNG
    media_image1.png
    367
    400
    media_image1.png
    Greyscale

	Regarding claim 2, the combined Taylor and Antonious disclose that the golf club head is a pocket cavity iron type golf club head in which a pocket is formed between a lower portion of a back surface of the face portion and the back portion, and the reinforcing portion extends so as to cross above the pocket (Taylor: Figs. 3 and 7 and pars. [0110]-[0111]; noting no connection with the face).
that the reinforcing portion is formed by a member different from a remaining portion of the golf club head (Taylor: par. [0110]; noting the “bridge bar can be made of a material that is different than that of the rest of the body”), and one end portion of the different member is fixed to the upper edge portion, and the other end portion of the different member is fixed to the toe-side portion (Taylor: Fig.  6, item 140 and pars. [0110] and [0115]).
Regarding claim 4, the combined Taylor and Antonious disclose a plurality of the reinforcing portions (Taylor: par. [0121]), wherein a width of the reinforcing portion in a direction intersecting an extending direction of the reinforcing portion is not less than 3 mm and not more than 10 mm (Taylor: par. [0113]; noting 2 to 25 mm makes obvious the claimed range). 
Regarding claim 5, the combined Taylor and Antonious disclose that the different member is a member of a material different from a material forming the back portion and the top line (Taylor: par. [0110]; noting the “bridge bar can be made of a material that is different than that of the rest of the body”; the body including the “back portion” and the “top line”).
Regarding claim 6, the combined Taylor and Antonious disclose that the different member is a member of at least one of soft iron, stainless steel, titanium, and an aluminum alloy (Taylor: par. [0110] and [0095]; making obvious the use of titanium or aluminum alloy; the bridge member being a “component”). 
Regarding claim 8, the combined Taylor and Antonious disclose that an intermediate portion of the at least one reinforcing portion in an extending direction of the at least one reinforcing portion is separated from a back surface of the face portion (Taylor: pars. [0110]-[0111] and Fig. 8).
Regarding claim 9, the combined Taylor and Antonious disclose that a width of the at least one reinforcing portion in a direction intersecting an extending direction of the at least one reinforcing portion gradually decreases from the upper edge portion toward the toe-side portion (Taylor: Fig. 6, item 140 and par. [0111]).
Regarding claim 10, the combined Taylor and Antonious disclose that a cross-sectional shape of the at least one reinforcing portion in a direction intersecting an extending direction of the at least one reinforcing portion is a C-shape open toward the face portion (Taylor: par. [0117] and Fig. 10D; noting Taylor calls it a “U-shape”, but noting it is the exact same shape as applicant’s Fig. 3B).
Regarding claim 11, the combined Taylor and Antonious disclose that the upper end portion is connected to a corner portion between the top line and a side portion of the head (Antonious: Fig. 9; noting a different embodiment, but still obvious).
Regarding claim 12, the combined Taylor and Antonious disclose that the lower end portion is arranged away from the upper end portion to a heel side in the toe-heel direction (Antonious: Fig. 7, reproduced above).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (herein “Taylor”; US Pub. No. 2018/0117425 A1) in view of Antonious (US Pat. No. 5,328,184) and in further view of Stites (US Pat. No. 8,915,794 B2).
that the different member is a member having a higher specific gravity than a material forming the back portion and the top line.   However, Taylor does disclose that the bridge member may be made from a material different than the body (par. [0110]).  In addition, Stites discloses a similar golf club wherein the bridge member is made from a high specific gravity material (col. 9, lines 5-27).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Taylor and Antonious to make the bridge member from a higher specific gravity material as taught by Stites because doing so would be a simple substitution of one element (a high specific gravity material) for another (a material different than the club head body) to obtain predictable results (the ability to alter the performance of the club head, i.e. cg and MOI, using weight and shape of the bridge member see Stites: col. 4, lines 3-8).


Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
Note to Applicant regard “Toe side”
	The Examiner would like to point out to applicant that the presently amended claims are not entirely consistent with the spec.  That is, claim 1 now claims “the lower end portion and the upper end portion are arranged closer to a toe side than a face center in a toe-heel direction” (emphasis added).  However, par. [0027], which provides support for the amendment, states “The reinforcing portion 7 as a whole is arrange closer to the toe side than the face center (FC) in .

  Claim Rejections - 35 USC § 112
Arguments are moot as the amendments resolve the issue.

Claim Rejections - 35 USC § 102
Arguments are moot as the amendments to claim 1 require the use of a secondary reference in the form of Antonious. 
In addition, applicant does generally cite to improvement in vibration based on the reinforcing portion (see Remarks, received 2/24/10, page 6).  However, it is noted that Taylor makes the same exact rationale for the reinforcing agent (see par. [0015]; in addition to cg and MOI changes).
Finally, Taylor does make obvious the ability to reinforce the toe side of the head by the bridge bar (par. [0115]; see Remarks, received 2/24/21, page 8, applicant arguing that Taylor does not).


Claim Rejections - 35 USC § 103
Taylor makes obvious the ability to change cg and MOI based on the location of the bridge bar (par. [0009] and [0017]).  Moving the reinforcing bar more toward the toe side would be obvious based on Antonious: Fig. 7 or 11, and the ability to move the cg to toe for longer irons (see col. 2, lines 30-32 and col. 5, lines 28-39).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/23/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711